Birdsong, Judge.
Our judgment in Gregory v. Johnson, 159 Ga. App. 320 (283 SE2d 357) wherein we affirmed the trial court’s grant of summary judgment having been reversed by the Supreme Court on certiorari *192(Gregory v. Johnson, 249 Ga.151, (289 SE2d 232) (1981)), our decision is hereby vacated, the judgment of the Supreme Court is made the judgment of this court, and in accordance therewith, the judgment of the trial court is reversed.
Decided April 23, 1982.
Gary M. Wisenbaker, Joseph E. Vallotin, for appellants.
F. Thomas Young, William A. Turner, Jr., for appellees.

Judgment reversed.


Quillian, C. J., Deen, P. J., McMurray, P. J., Shulman, P. J., Banke, Carley, Sognier and Pope, JJ., concur.